Determination of the respondent Correction Commissioner, dated September 26, 1989, terminating petitioner’s employment, unanimously confirmed, and the petition brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Myriam J. Altman, J.], entered Dec. 27, 1989) is unanimously dismissed, without costs.
Petitioner was discharged as a correction officer for committing acts of sexual harassment against a female correction officer. Neither the fact that the female correction officer did not immediately report the incidents nor the lack of corroborating witnesses was fatal to the allegations of sexual abuse. *546The respondent agency was entitled to find that the initial failure to report the incident was due to the fact that the female officer was a probationary officer and did not want to "make waves”. Further, there is no requirement of corroboration. Essentially, resolution of the charges depended on the agency’s determination as to credibility, which, under these circumstances, we do not disturb. (Matter of Rivera v Beekman, 86 AD2d 1.) Nor do we find the penalty imposed disproportionate to the offense. Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.